EX 99.28 (h)(1)(viii) Amendment to Amended and Restated Administration Agreement Between Curian Variable Series Trust and Curian Capital, LLC This Amendment is made by and between Curian Capital, LLC, a Michigan limited liability company (“Administrator”), and Curian Variable Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Trust and the Administrator entered into an Amended and Restated Administration Agreement effective as of March 1, 2012, as amended (“Agreement”), whereby the Administrator agreed to perform certain administrative services to several separate series of shares (each a “Fund”) of the Trust, as listed on Schedule A of the Agreement. Whereas, the Trust and the Administrator have agreed to amend the Agreement. Now Therefore, the parties hereto agree to amend the Agreement as follows: 1.Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B attached hereto. 2.Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of December 9, 2013, effective as of January 2, 2014. Curian Variable Series Trust Curian Capital, LLC By: /s/ Angela R. Burke By: /s/ Michael A. Bell Name: Angela R. Burke Name: Michael A. Bell Title: Assistant Secretary Title: President and CEO Schedule B Dated: January 2, 2014 Funds Assets Fee Curian Guidance – Interest Rate Opportunities Fund All Assets .10% Curian Guidance – Multi-Strategy Income Fund All Assets .10% Curian Guidance – Equity Income Fund All Assets .10% Curian Guidance – Conservative Fund All Assets .10% Curian Guidance – Moderate Fund All Assets .10% Curian Guidance – Growth Fund All Assets .10% Curian Guidance – Moderate Growth Fund All Assets .10% Curian Guidance – Maximum Growth Fund All Assets .10% Curian Guidance – Tactical Moderate Growth Fund All Assets .10% Curian Guidance – Tactical Maximum Growth Fund All Assets .10% Curian Guidance – Institutional Alt 65 Fund All Assets .10% Curian Guidance – Institutional Alt 100 Conservative Fund All Assets .10% Curian Guidance – Institutional Alt 100 Moderate Fund All Assets .10% Curian Guidance – Institutional Alt 100 Growth Fund All Assets .10% Curian Guidance – International Opportunities Conservative Fund All Assets .10% Curian Guidance – International Opportunities Moderate Fund All Assets .10% Curian Guidance – International Opportunities Growth Fund All Assets .10% Curian Guidance – Equity 100 Fund All Assets .10% Curian Guidance – Fixed Income 100 Fund All Assets .10% Curian Guidance – Real Assets Fund All Assets .10% Curian Tactical Advantage 35 Fund All Assets .20% Curian Tactical Advantage 60 Fund All Assets .20% Curian Tactical Advantage 75 Fund All Assets .20% Curian Dynamic Risk Advantage – Diversified Fund All Assets .20% Curian Dynamic Risk Advantage – Growth Fund All Assets .20% Curian Dynamic Risk Advantage – Income Fund All Assets .20% Curian/Aberdeen Latin America Fund All Assets .20% Curian/American Funds® Global Growth Fund All Assets .10% Curian/American Funds® Growth Fund All Assets .10% Curian/AQR Risk Parity Fund All Assets .20% Curian/Ashmore Emerging Market Small Cap Equity Fund All Assets .20% Curian/Baring International Fixed Income Fund All Assets .20% Curian/BlackRock Global Long Short Credit Fund All Assets .20% Curian/DFA U.S. Micro Cap Fund All Assets .20% Curian/DoubleLine Total Return Fund All Assets .20% Curian/Eaton Vance Global Macro Absolute Return Advantage Fund All Assets .20% Curian/Epoch Global Shareholder Yield Fund All Assets .20% Curian/FAMCO Flex Core Covered Call Fund All Assets .20% Curian Focused International Equity Fund All Assets .20% Curian Focused U.S. Equity Fund All Assets .20% Curian/Franklin Templeton Frontier Markets Fund All Assets .20% Curian/Franklin Templeton Natural Resources Fund All Assets .20% Curian/Lazard International Strategic Equity Fund All Assets .20% Curian Long Short Credit Fund All Assets .20% Curian/Neuberger Berman Currency Fund All Assets .20% Curian/Nicholas Convertible Arbitrage Fund All Assets .20% Curian/PIMCO Credit Income Fund All Assets .20% Curian/PineBridge Merger Arbitrage Fund All Assets .20% Curian/Schroder Emerging Europe Fund All Assets .20% B-1 Funds Assets Fee Curian/The Boston Company Equity Income Fund All Assets .20% Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund All Assets .20% Curian/T. Rowe Price Capital Appreciation Fund All Assets .20% Curian/UBS Global Long Short Fixed Income Opportunities Fund All Assets .20% Curian/Urdang International REIT Fund All Assets .20% Curian/Van Eck International Gold Fund All Assets .20% B-2
